2015 JUL 13 A?! 9=09


IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                       No. 71949-1-1
                       Respondent,
                                                       DIVISION ONE
         v.



FIKRU KELIFA,                                          UNPUBLISHED OPINION


                       Appellant.                      FILED: July 13, 2015


       Per Curiam — Fikru Kelifa appeals his termination from drug court and his

conviction for second degree burglary. He argues that closed drug court staffing

meetings preceding his termination and conviction violated his constitutional

rights to a public trial and to be present at all critical stages of a prosecution.

Kelifa's public trial argument is controlled by State v. Svkes, 182 Wn.2d 168, 339

P.3d 972 (2014) (open court provisions of Washington Constitution do not apply

to drug court meetings). His argument that he had a right to be present in the

pretermination staffing meetings also fails. The State points out, and Kelifa does

not dispute, that he expressly waived any such right when he signed a drug court

agreement stating, "I will not be present during these meetings" and "I. . . ask the

Court to proceed without me in these meetings."1


       1 The agreement stated in pertinent part:
       20.     As Part of the Drug Court Protocol, the judge will meet regularly with a group
               consisting of my attorney, the prosecutor and treatment staff to discuss my case.
               I will not be present during these meetings, they will not be recorded, and they
               will not be open to the public. The judge will not make any decisions at these
               meetings and will give me the opportunity to provide input at a subsequent
No. 71949-1-1/2




      Affirmed.


      FOR THE COURT:




                                                         | /.okoy            J




             hearing before making a decision in my case. I agree to this procedure and ask
             the Court to proceed without me in these meetings.

             My lawyer and I have reviewed and discussed all of the above paragraphs 1
             through 20. I understand them all and do hereby knowingly give up these rights.
             CP13.